This appellant, defendant below, was convicted for the offense of violating the prohibition laws of the state. The jury by their verdict assessed a fine of $200 against him. In default of the payment of the fine and costs, the court, as the law requires, sentenced him to perform hard labor for the county. It was also brought to the attention of the court that this was the second conviction of this defendant for the violation of the prohibition *Page 695 
laws of this state. Thereupon, as the statute requires, the court added an additional term of 3 months' hard labor for the county. From the judgment and sentence this appeal is taken. There is no bill of exceptions. The record upon which this appeal is predicated appears regular in all respects. No error being apparent upon the record, the judgment of the lower court is affirmed.
Affirmed.